


117 HR 2854 IH: Utility Resilience and Reliability Act
U.S. House of Representatives
2021-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2854
IN THE HOUSE OF REPRESENTATIVES

April 26, 2021
Mr. Thompson of California (for himself, Mr. DeSaulnier, Ms. Eshoo, Mr. Garamendi, Mr. Huffman, Mr. Khanna, Mr. LaMalfa, Ms. Matsui, and Mr. Panetta) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend the Federal Power Act to require the Electric Reliability Organization to propose a reliability standard that addresses the resilience of the bulk-power system, and for other purposes.


1.Short titleThis Act may be cited as the Utility Resilience and Reliability Act. 2.Proposed reliability standardSection 215(d) of the Federal Power Act (16 U.S.C. 824o(d)) is amended by adding at the end the following new paragraph:

(7)Resilience of bulk-Power system
(A)In generalNot later than 1 year after the date of enactment of this paragraph, the Electric Reliability Organization shall file with the Commission a proposed reliability standard that addresses the resilience of the bulk-power system. (B)Regional differencesThe proposed reliability standard filed under subsection (A) shall take into account regional differences.
(C)Resilience definedIn this paragraph, the term resilience means the ability to— (i)prepare for and adapt to changing conditions; and
(ii)withstand and rapidly recover from disruptions, including disruptions caused by extreme weather conditions.. 3.Electric grid resilience education program (a)In generalNot later than 1 year after the date of enactment of this section, the Secretary of Energy shall establish a program to provide information and recommendations to States and electric utilities on how to improve the resilience of electric grids.
(b)Electric utility definedThe term electric utility has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796).  4.Report on planned electric power outages due to extreme weather conditionsNot later than 1 year after the date of enactment of this section, the Secretary of Energy shall submit to Congress a report, and publish such report on the website of the Department of Energy, that provides recommendations on how to minimize the need for, effects of, and duration of planned electric power outages that are due to extreme weather conditions, including such conditions under which the National Weather Service issues a red flag warning.

